Citation Nr: 0825397	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a bilateral eye 
condition.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to June 
1957.  He also served in the Air Force Reserves from 
September 1978 to April 1995.  During his reserve service, he 
had regular periods of training duty. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied claims for service connection for a right shoulder 
disability and a right and left eye condition.  This RO 
decision also denied an application to reopen a previously 
denied claim for service connection for a bilateral knee 
condition.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

The Board notes that the veteran indicated on his November 
2005 VA Form 9 that he wished to appeal the November 2004 
denial of his claims for service connection for bilateral 
hearing loss and tinnitus.  In an April 2007 rating decision, 
the RO granted the veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  This decision was a 
complete grant of benefits with respect to these issues.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issues of entitlement to service connection 
for a right shoulder disability, entitlement to service 
connection for a bilateral eye condition, and whether new and 
material evidence has been submitted sufficient to reopen a 
previously denied claim for service connection for a 
bilateral knee disability are the only issues currently 
before the Board. 
In November 2006, a local hearing was held before a Decision 
Review Officer at the Indianapolis, Indiana RO.  A transcript 
of that proceeding has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is not shown by 
the credible lay or medical evidence of record to be 
etiologically related to a disease, injury, or event in 
service.

2.  The veteran's bilateral eye condition is not shown by the 
credible lay or medical evidence of record to be 
etiologically related to a disease, injury, or event in 
service.

3.  By a Board decision dated in August 1999, the veteran's 
claim of service connection for a bilateral knee disability 
was denied on the basis that there was no medical evidence 
indicating that the veteran's current bilateral knee 
disability either developed during active duty service or 
within one year following his release from active duty, or 
was related to any incident that occurred during his reserve 
service.

4.  Evidence received since the August 1999 Board decision is 
not new and material, and does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a bilateral knee disability. 


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability was not incurred 
in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007). 

2.  The veteran's bilateral eye condition was not incurred in 
or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).
3.  The August 1999 Board decision denying the veteran's 
claim of service connection for a bilateral knee disability 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1100 (2007).

4.  New and material evidence has not been submitted for the 
claim of service connection for a bilateral knee disability; 
the claim is not reopened.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in August 2004 and April 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

For the purposes of evaluating the veteran's request to 
reopen his claim of entitlement to service connection for a 
bilateral knee disability, the Board observes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that with 
regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

The August 2004 and April 2007 letters informed the veteran 
that new and material evidence was needed to substantiate the 
claim to reopen and described what would constitute such new 
and material evidence.  The April 2007 letter specifically 
explained the basis of the prior denial, and directed the 
veteran to submit any new and material evidence relating his 
bilateral knee disability to military service or showing that 
his bilateral knee disability manifested itself within one 
year after his discharge from service.  These letters were 
fully compliant with the requirements set forth in Kent v. 
Nicholson.  See Kent, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  All records identified by the 
veteran as relating to the claims have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided a VA examination for his right 
shoulder disability in September 2004 and for his eye 
condition in April 2004.  The Board notes that opinions were 
not rendered at these examinations regarding the etiology of 
these disabilities.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes that new VA examinations need not be 
ordered to obtain opinions regarding the etiology of the 
veteran's right shoulder disability and bilateral eye 
condition, as the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004); see also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in 
conflict with § 5103A(d) and evidence of record 
"establishing that the veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  

However, unlike Charles, the veteran has not articulated a 
continuity of symptoms since separation with respect to his 
claimed eye disability.  Instead, he has asserted a 
relationship between his current disabilities and exposure to 
gas, which, as noted below, is outside the competence of the 
veteran as a layperson.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  With respect to the right shoulder, the 
veteran has reported worsening pain and other symptoms since 
service; however, as will be discussed below, the Board finds 
this report not credible in light of contradictory history 
reported during the course of receiving medical treatment.  
Thus, the Board finds that there is no credible lay evidence 
associating the current disabilities to service.

With regards to applications to reopen previously denied 
claims, VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim to reopen.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2007).  The term "active military, 
naval, or air service" is defined to include active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2007).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2007).

1.  Entitlement to service connection for a right shoulder 
disability.

The veteran contends that he has a right shoulder disability 
as the result of his active duty service.  See Claim, May 
2004.  Specifically, the veteran claims that, in 1953, he 
shot a grenade launcher and injured his shoulder.  See id.; 
hearing transcript, November 2006.  He reports that he did 
not seek any medical treatment for this injury at that time.  
See Claim, May 2004.  

A review of the veteran's service medical records does not 
reflect any complaints, treatment, or diagnoses of a right 
shoulder disability.  

It is clear from the evidence of record that the veteran 
underwent surgical treatment for a torn right rotator cuff in 
1996 and has been currently diagnosed with mild degenerative 
osteoarthritis of the right acromioclavicular joint.  See 
Marion General Hospital treatment record, February 1996; VA 
examination report, September 2004.  However, the claims 
folder contains no evidence of record linking the veteran's 
mild degenerative osteoarthritis of the right 
acromioclavicular joint to his military service.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, there is no evidence of record indicating 
that the veteran had a right shoulder injury in service, and 
no competent medical opinion has related his mild 
degenerative osteoarthritis of the right acromioclavicular 
joint to service.  Thus, the veteran's claim fails.  See 
Hickson, supra. 

The Board acknowledges the veteran's assertions that he 
currently has a right shoulder disability as the result of 
his active duty service.  See hearing transcript, November 
2006.  No medical evidence, however, has been submitted to 
support this contention.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, which includes describing his reported 
in-service injury and reporting continuous symptoms since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  In this regard, the veteran reported continuous 
symptoms since service during the course of his September 
2004 VA examination.  However, during the course of private 
examination in December 1995 and February 1996, the veteran 
reported experiencing pain in his right shoulder similar to 
pain he had experienced in 1979.  He also reported that the 
symptoms in 1979 had been treated successfully and resolved.  
No reference was made to any symptomatology prior to or since 
1979, or to his military service.  The fact that his symptoms 
reportedly resolved in 1979 is not consistent with the 
description of continuous problems that he reported during 
the course of VA examination, and the Board finds the history 
reported during the course of receiving treatment, and prior 
to filing a claim for benefits, to be the more credible.

The veteran as a lay person has not otherwise been shown to 
be capable of making medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise to link his 
current disability to the reported in-service injury.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  As noted, 
there is no medical evidence of record suggesting such a 
link.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a right shoulder disability must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for a bilateral eye 
condition.

The veteran contends that he has a bilateral eye condition as 
the result of his active duty service.  See Claim, May 2004.  
Specifically, he has asserted that, in 1953, he was forced to 
stand in a gas chamber for training.  Id.  Initially, he was 
allowed to wear a gas mask.  See hearing transcript, November 
2006.  After a period of time, he was asked to take off his 
gas mask, while still in the gas chamber, and was directed to 
wash his gas mask, hands, face, and eyes in 3 different trash 
containers full of stagnant water.  Id.; Claim, May 2004.  

A review of the veteran's service medical records reflects 
that he entered service in April 1953 with defective color 
vision.  See entrance examination report, April 1953.  The 
veteran's service medical records contain no in-service 
complaints, treatment, or diagnoses of an eye condition of 
either eye.

In regards to determining whether the veteran has a current 
bilateral eye condition, the Board notes that the April 2004 
VA examination revealed the veteran to have compound 
hyperopic astigmatism with presbyopia and early nuclear 
sclerotic cataracts without vision changes.  The Board also 
notes that a private treatment record from January 2007 
showed the veteran to have macular degeneration.  See Eye 
Associates Group, LLC treatment record, January 2007.  

As discussed above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  Currently, there is no 
evidence of record showing the veteran to have suffered an 
injury to either of his eyes during service, and no competent 
medical opinion has related any bilateral eye condition to 
service.  Thus, the veteran's claim fails.  See Hickson, 
supra. 

Furthermore, the veteran is not competent to otherwise link 
his current disability to an injury in service.  As mentioned 
above, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  See Espiritu, supra. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a bilateral eye condition must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
bilateral knee disability. 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been submitted.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran initially sought service connection for a 
bilateral knee disability in a June 1994 claim.  This claim 
was denied in September 1994 and January 1995 RO decisions.  
After a May 1997 remand, the Board issued an August 1999 
decision, denying the veteran's claim for lack of evidence 
indicating that the veteran's bilateral knee disability 
either developed during active service or within one year 
following his release from active service, or was related to 
any incident that occurred during his reserve service, 
including training duty. 

When the Board denied the claim in August 1999, the evidence 
of record included the veteran's service medical records, 
which included a May 1953 medical record diagnosing the 
veteran with arthritis of both knees, and a subsequent August 
1953 medical record in which an examiner found that the 
diagnosis of arthritis was unwarranted.  The evidence also 
included statements submitted by the veteran; an August 1994 
VA treatment record; an August 1994 VA examination report, 
diagnosing the veteran with probable arthritis of both knees; 
a November 1994 VA examination report, diagnosing the veteran 
with arthritis of the bilateral knees; and a January 1997 
Travel Board hearing transcript.

The new evidence submitted since this denial consists of VA 
treatment records, private treatment records, a November 2006 
local hearing transcript, and statements submitted by the 
veteran. 

In regards to the veteran's VA treatment records, the Board 
notes that these records do not document treatment of the 
veteran's bilateral knee disability.  The private medical 
records, dated from 2000 to 2006, reflect that the veteran 
has received treatment for degenerative joint disease of the 
bilateral knees.  See Central Indiana Orthopedics, PC 
treatment records, February 2006.  However, there is no 
indication in these records that the veteran's degenerative 
joint disease of the bilateral knees developed during active 
service or within one year following his release from active 
service, or is related to any incident that occurred during 
his reserve service, including training duty.  Therefore, no 
reasonable possibility of substantiating the claim has been 
shown and these records will not be considered new and 
material for the purpose of reopening this claim.

With regards to the veteran's statements and hearing 
testimony asserting that his bilateral knee condition is 
directly related to having to duck walk for 48 minutes during 
active duty and carry 5 gallon substances up 2 to 3 flights 
of stairs during reserves duty, the Board finds that these 
statements are duplicative of evidence previously submitted, 
as the veteran has repeatedly made such contentions in prior 
statements.  Therefore, this evidence cannot be considered 
new in that it essentially duplicates evidence that has 
already been considered by the RO.  Moreover, these 
statements speak to matters beyond the competence of a lay 
person.  See Espiritu, supra.  Thus, the veteran's statements 
are not deemed to be "new and material evidence" as they do 
not raise a reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

Although the Board is sympathetic to the veteran's health 
difficulties, the fact is that no new and material evidence 
has been received sufficient to reopen his claim.  Until the 
veteran meets the threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a bilateral eye 
condition is denied.

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for a 
bilateral knee disability, the veteran's claim is not 
reopened, and the appeal is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


